DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16311319, filed on 19 December 2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11189908. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent ‘908 claim all the limitations of the instant application’s claim limitations, falling within the same scope.
Regarding claim 2, Patent ‘908 claims a directional wireless hotspot device for communication in a mobile network having a number of distributed cells, each cell having a cell ID associated with a fixed transceiver, the device comprising: a structure (printed circuit board, see claim 1) for holding electrical components; a directional antenna; a compass; a geographical positioning device; an electric motor for rotating the structure for holding electrical components around an axis substantially perpendicular to the directional antenna; a wireless modem or a receiving element arranged to receive an external wireless modem; a local communication element for communication with a local device; a microprocessor configured to calculate an azimuthal rotation angle and control the electric motor to point the directional antenna to one of the fixed transceivers based on: directional and positional data from the compass and geographical positioning device; positional data of the fixed transceivers; a housing (see claim 1).
	The rest of the claims are rejected based on the independent or dependent claims of Patent ‘908 in a similar analysis to claim 2 above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation "the Vivaldi antenna" is recited in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this should be dependent on claim 7 or is establishing its own antecedent basis.
Regarding claim 19, the limitation “preferably a cell which the wireless communication device camps on” is recited. This renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “preferably” are part of the claimed invention.  See MPEP § 2173.05(d). For examination, this limitation is considered non-limiting.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNabb et al. (U.S. Patent No. 6016120), hereinafter known as McNabb.
Regarding claim 15, McNabb teaches (Figs. 1-3B) a method for automatically pointing a directional antenna of a wireless communication device to a fixed transceiver in a mobile network (col. 1, lines 58-63) having a plurality of distributed cells, each cell covered by at least one fixed transceiver (mobile platforms contain cells covered by one fixed transceiver, i.e. base station), the method comprising the steps of a) identifying a cell ID of a cell associated with the wireless communication device (step 102, see Fig. 2): b) obtaining or extracting positional data for the fixed transceiver associated with the cell ID (104): c) obtaining a reference azimuth corresponding to the direction of the directional antenna in a horizontal plane (106); d) obtaining a local position of the directional antenna (108); e) based on the positional data for the fixed transceiver and the local position of the directional antenna, calculating a pointing azimuth between the directional antenna and the fixed transceiver (120); f) calculating an azimuthal rotation angle between the reference azimuth and the pointing azimuth (130); g) rotating the directional antenna towards the fixed transceiver based on the calculated azimuthal rotation angle (132); h) continuously, or at intervals, repeating steps a-g (automatically, col. 1, lines 58-63).
Regarding claim 18, McNabb further teaches (Figs. 1-3B) wherein the directional antenna is updated to point to the fixed transceiver closest to the wireless communication device (col. 6, lines 5-11).
Regarding claim 19, McNabb teaches (Figs. 1-3B) an initialization sequence (see Fig. 2) for automatically pointing a directional antenna of a wireless communication device to a fixed transceiver in a mobile network having a plurality of distributed cells (col. 1, lines 58-63), each cell covered by at least one fixed transceiver (mobile platforms contain cells covered by one fixed transceiver, i.e. base station), the method comprising the steps of: a) identifying a cell ID of a cell associated with the wireless communication device (step 102, see Fig. b) obtaining or extracting positional data for the fixed transceiver associated with the cell ID (104) c) obtaining a reference azimuth corresponding to the direction of the directional antenna in a horizontal plane (106) d) obtaining a local position of the directional antenna (108); e) based on the positional data for the fixed transceiver and the local position of the directional antenna, calculating a pointing azimuth between the directional antenna and the fixed transceiver (120); f) calculating an azimuthal rotation angle between the reference azimuth and the pointing azimuth (130); g) rotating the directional antenna towards the fixed transceiver based on the calculated azimuthal rotation angle (132).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4-6, 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ingalls (U.S. Patent Application No. 20150155904), hereinafter known as Ingalls in view of McNabb.
	Regarding claim 2, Ingalls teaches (Fig. 6) a structure (part of 620, see Fig. 6) for holding electrical components (see Fig. 6); a directional antenna (610); an electric motor (640), for rotating the structure for holding electrical components around an axis substantially perpendicular to the directional antenna (see Fig. 6); a wireless modem ([0021]) or a receiving element arranged to receive an external wireless modem, a local communication element for communication with a local device (Wi-Fi, [0021]-[0022]); a microprocessor (optional control circuit, [0051]) configured to calculate an azimuthal rotation angle for pointing the directional antenna to one of the fixed transceivers (transceivers are in the cellular tower, [0055]), and a housing (600, see Fig. 6).
Ingalls does not teach a compass, a geographical positioning device, or further details regarding the microprocessor.
McNabb teaches (Figs. 1-3B) a directional antenna (12); a compass (28); a geographical positioning device (26); an electric motor (11);  and a microprocessor configured to calculate an azimuthal rotation angle for pointing the directional antenna to one of the fixed transceivers (120, see Fig .2) based on: directional and positional data from the compass and geographical positioning device (108, see Fig. 2); positional data of the fixed transceivers (102, see Fig. 2). 
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use a compass, a geographical positioning device, and configuration of the microprocessor as taught by McNabb in the antenna apparatus of Ingalls because (col. 2, lines 14-16) “a high gain directional antenna can be used on a mobile platform.”
Regarding claim 4, Ingalls as modified further teaches (Fig. 6) wherein the antenna, the compass (when combined from McNabb above), the electric motor and the wireless modem are mounted on the structure for holding electrical components (see Fig. 6, components mounted with 620), and wherein the electric motor comprises a first motor part rigidly connected to the structure for holding electrical components (via portions of 610, see Fig. 6) and a second motor part rigidly connected to the housing (see Fig. 6, 640 mounted in 600).
	Regarding claim 5, Ingalls as modified further teaches (Fig. 6) wherein the structure for holding electrical components and the housing are rotatable in relation to each other ([0051]).
Regarding claim 6, Ingalls as modified further teaches (Fig. 6) wherein the structure for holding electrical components, the antenna, the compass, the geographical positioning device, the electric motor, the wireless modem, the local communication element and the microprocessor form a PCB subsystem, and wherein the first and second motor parts are rotatably connected such that the PCB subsystem is rotatable in relation to the housing ([0051]).
Regarding claim 8, Ingalls as modified further teaches (Fig. 6) wherein the directional antenna is mounted on a first side, of the structure for holding electrical components (see Fig. 6).
Regarding claim 9, Ingalls as modified further teaches (Fig. 6) wherein the electric motor is mounted on a second side of the structure for holding electrical components (640 and 650 on second side of 620).
Regarding claim 11, Ingalls further teaches a battery and/or a power supply (630, [0029]), wherein the battery is mounted on the printed circuit board and/or wherein the battery is part of the PCB subsystem (see Fig. 6).
Regarding claim 12, Ingalls as modified teaches the limitations of claim 1, but does not teach further detail regarding the functionality of the device.
Ingalls does teach ([0051]) “An optional control circuit (not shown) can be included to start rotation on demand and to halt rotation when the amplitude of a received signal reaches a predetermined threshold or is maximized.”
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to configure the control circuit of Ingalls to prevent rotation of the antenna more than a predefined angle since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Stopping rotation beyond a predetermined angle provides protection against damage to elements of the device.
Regarding claim 13, Ingalls as modified teaches the limitations of claim 1, but does not teach further detail regarding the functionality of the device.
Ingalls teaches control of the rotation of the device ([0051]).
Therefore, for the reasons stated in response to claim 10, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to rotate the device of Ingalls backwards when the predefined angle is reached.
Regarding claim 14, Ingalls further teaches (Fig. 6) wherein transmission of electric signals and/or power to/from the rotatable structure for holding electrical components is provided by a flexible arrangement of the cables such that the cables can withstand a rotation corresponding to the predefined angle ([0027]).
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ingalls and McNabb as applied to claim 1 above, and further in view of Schnetzer (U.S. Patent No. 5519408), hereinafter known as Schnetzer.
Regarding claim 7, Ingalls as modified teaches the limitations of claim 1, but does not teach a Vivaldi antenna.
Schnetzer teaches wherein the directional antenna is a Vivaldi antenna comprising a metal sheet having a tapered slot (see Fig. 1).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the Vivaldi antenna of Schnetzer in the antenna apparatus of Ingalls as modified because it (col. 2, lines 64-67) “reduc[es] size of the system, eliminating assembly, and reduc[es] costs.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896